Title: From George Washington to Gustavus Scott, 7 December 1796
From: Washington, George
To: Scott, Gustavus


                        
                            Sir, 
                            Philada 7. Decem: 1796..
                        
                        Taking into consideration the critical situation of the funds of the
                            Commissioners, I have, though with much reluctance, written a letter to the Governor of
                            Maryland (agreeably to the request of the Commissioners&) to be laid before the assembly of
                            that State: The letter is enclosed herewith .—left unsealed for your perusal; after which
                            you will please to seal & deliver, or have it delivered to the Governor. I am Sir, Yr
                            obt Servt
                        
                            Go: W.
                            
                        
                    